On Application for Rehearing.
BREAUX, J.
Plaintiff and appellant, in his petition for a rehearing, sets up that we overlooked portions of the evidence, and thereby held as not bound a number of the defendants who are equally as liable as those against whom a judgment has heretofore been rendered.
In order to set this matter at rest, we have to determine, contradictorily with the defendants not heretofore condemned, whether there is anything in the averment.
The parties sued are John Terral, B. H. Talbot, Z. T. Paith, Joel Smith, Thomas Walker, J. W. Gaar, Mike Gaar, John Gaar, P. E. Grisham, A. Smith, William Anders, Thomas Anders, A. B. Anders, George Anders, I. G. Smith, March Dillard, William Dillard, B. M. Stovall, T. L. Jones, C. R. Jones, W. M. Preston, W. H. Mann, Thos. Busby, Lee Busby, J. R. Sykes, P. P. Smith, D. E. Gaar, J. A. Dean, Wm. Terral, Lee Terral, Jim Terral, P. T. Walker, H. E. Walker, L. Anders, Jules Waters, R. R. Gentry, Pox Deloney, John Deloney, William Radescich, J. R. Lee, E. M. Warren, Thomas Montgomery, R. E. Hughes, Silas Wasson, H. Hall, J. B. Milam, J. T. Payne, and Alonzo Lee.
Our decree was rendered against J. A. Dean, Z. T. Paith, Mike Gaar, R. Gentry, R. E. Hughes, O. R. Jones, J. R. Lee, J. B. Mi-lam, W. M. Preston, J. R. Sykes, B. M. Stovall, B. H. Talbot, John Terral, Wm. Terral, and Jules Waters.
The contention is, in the application for a rehearing, that the following named persons are also liable: A. B. Anders (Adam Anders), Jim Terral, Lee Terral, George Anders, J. W.' Gaar, I. C. Smith (J. O. Smith), Thomas Busby, P. P. Smith, Pox Deloney, W. H. Mann, William Dillard, named, as plaintiff has it, in one group.
The others named in the application for a rehearing are: A. Smith, P. T. Walker, Thomas Anders, Lee Busby, John Deloney, M. Dillard, John Gaar, P. E. Grisham, T. L. Jones, Wm. Radescich, Joel Smith, Jim Terral, H. E. Walker.
A new trial is granted as to the parties named in the application for a rehearing, as parties against whom judgment (as contended by plaintiff) should also be rendered.
We limit the application to these persons named in the petition not included in our-decree. None others are included; that is, those names commencing with A. B. Anders as head of the list, including the first and second list, and concluding with the name of H. E. Walker, and such other names as are set forth in plaintiff’s petition but not included in our decree.
The only question at issue is whether these parties are or are not equally liable as the parties condemned by us in our original decision.
All other issues have been decided, and the court refuses to grant a rehearing as to them, and further, in this connection, the court refuses to grant a rehearing to defendants (heretofore condemned) on their application for rehearing. As to these defendants the rehearing is refused.
(Rehearing is granted as to the one point particularly mentioned’above; that is, whether other defendants are bound than those against whom judgment has heretofore been rendered.)